DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               CONTECH ENGINEERED SOLUTIONS LLC,
                           Appellant,

                                    v.

              RANGER CONSTRUCTION INDUSTRIES, INC.,
                           Appellee.

                              No. 4D18-296

                          [October 18, 2018]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
50-2017-CA-008279-XXXX-MB.

   David E. Gurley and Joseph M. Herbert of Gurley & Associates,
Sarasota, for appellant.

   Megan S. Reynolds and Bradley S. Copenhaver of Vezina, Lawrence &
Piscitelli, P.A., Tallahassee, and Robert L. Frye of Vezina, Lawrence &
Piscitelli, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.